Mr. Justice Gabbert
delivered the opinion of the court:
The parties to this proceeding were co-partners. Defendant in error, as plaintiff, on February 2nd, 1901, brought an action in the county court against his co-partner, as defendant, for an accounting, alleging that their partnership had been dissolved by mutual consent, and that upon a just and true settlement of their co-partnership^ business it would appear there was a large balance due him, not exceeding, however, the sum of two thousand dollars. From the judgment rendered in the county court the defeated party appealed to the district court, where a referee was appointed to hear and determine the issues, and report findings of fact and conclusions of law. Pursuant to this order, the cause was heard before the referee, who found and reported that plaintiff was entitled to recover from defendant the principal sum of $1,577.22, with interest,' from November 15th, 1900, amounting to $883.26, a total of $2,460.48. This report was approved and judgment rendered accordingly. The defendant has brought the case here for review on error.
Three days after the final judgment was rendered, the court adjourned for the term. The next day defendant filed a written prayer for an appeal, which was subsequently refused. This is assigned as error. Whether the court was right or wrong in denying an appeal, is not material. Its ruling did not affect the rights of the parties one way or the other, on any question going to1 the merits, which are here for determination. These are the only ones proper to consider in reviewing the judgment. A party cannot complain of an order which did not injure him.
*173The remaining points urged in the brief of counsel for the defendant in support of the contention that the judgment is erroneous, and should be reversed, are stated as follows:
“2nd. Because judgment was rendered against defendant for one-half of the assets before they were reduced to cash, and before they were collected, and without first paying partnership debts out of the same.
“3rd. ’ Because defendant was charged with interest on one-half the profits and interest in the business, from the time of the dissolution of the co-partnership.
“4th. Because the reports of the referee and the judgment of the court thereon was based, in part at least, upon certain exhibits on file that were not introduced in evidence, and confessedly did not contain but a portion of the accounts of the .business transactions of the co-partnership.”
The defendant, though duly notified, did not appear at the hearing before the referee. He was also duly notified of the filing of the referee’s report, but failed to file any exceptions thereto. He did not take, any exceptions to the judgment confirming the report. He filed a motion for a new trial, but not until after the court had adjourned for the term, and it is, therefore, doubtful if his motion was filed in time to be entitled to consideration — sec. 218 Civil Code. But, waiving this, it appears from the motion that none of the grounds now urged upon our attention as above quoted or elsewhere, in the brief of counsel .for defendant, except that the report and judgment are not supported by the evidence, were called to the attention of the trial court by the motion for a new trial. This motion was overruled, but no exception to such ruling was taken;. so that the general rule, to the effect that before a question can be.considered or reviewed by an appellate court, it must have been *174brought to tbe attention of tbe trial court in some appropriate way, and its rulings thereon excepted to, and the record must show such ruling and exception. —Corbin v. Phillips, 26 Colo. 461; Cone v. Montgomery, 25 Colo. 277—precludes the defendant from having any of the questions argued in the brief of his counsel from being considered here, except the one that the judgment was not supported by the evidence. But that question is not before us for review, for two reasons: (1) There is no bill of exceptions, consequently we are unable to determine whether or not the report of the referee and the judgment of the court confirming it were supported by the testimony; (2) Even if the testimony had been preserved by bill of exceptions, it appears' that no exception to the judgment was taken. It is the rule in this jurisdiction, as has frequently been decided by this court and the court of appeals, that the sufficiency of the evidence to' support the judgment of the lower court will not be considered upon review unless an exception was taken and saved to such judgment. Possibly, if an exception had been saved to the order overruling the motion for a new trial, this rule might not apply, but as no exception was taken to such order, it is unnecessary to express any opinion thereon.
In the oral argument it was urged that as the action was originally commenced in the county court, the district court was without jurisdiction to render a judgment in excess of two- thousand dollars. The complaint filed in the county court alleged that on settlement of the partnership affairs the sum due the plaintiff would not exceed two thousand dollars. The finding of the district court is that the principal sum due plaintiff was $1,577.22 as of date November 15, 1900. Interest on this sum down to the date when the action was originally commenced, added to the principal as ascertained by the district court, would aggregate less than two thousand 'dollars. The *175amount fixed as the limitation of the jurisdiction of the county court means the amount due the plaintiff at the time of bringing his action. The accumulation of interest pendente lite will not oust such jurisdiction. — Denver Brick Mfg. Co. v. McAllister, 6 Colo. 326. On appeal to the district court the latter tribunal has the same jurisdiction that the county court had; that is to say, it had jurisdiction to pronounce any judgment which the county court might have entered. — Estes v. D. & R. G. Ry. Co., 49 Colo. 378.
The judgment of the district court is affirmed.

Affirmed.

Chief Justice Campbell and Mr. Justice Hill concur.